               Case 18-14506-LMI         Doc 306     Filed 03/04/19   Page 1 of 9



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


IN RE:                                               CASE NO. 18-14506-BKC-LMI
                                                     Chapter 11 (Lead Case)
Miami Beverly, LLC,

                                                     Jointly Administered
1336 NW 60, LLC                                      Case No. 18-14509-BKC-LMI
Reverend, LLC                                        Case No. 18-14510-BKC-LMI
13300 Alexandria Dr. Holdings, LLC                   Case No. 18-14511-BKC-LMI
The Holdings at City, LLC                            Case No. 18-14512-BKC-LMI

         Debtor.
                                             /

                    FORMER RECEIVER-IN-POSSESSION’S MOTION
                       TO EXTEND DEADLINE TO FILE CLAIM

         Linda Leali, the court-appointed Receiver (the “Receiver”) in the matter styled City of

Miami v. Miami Beverly LLC, et al. (Case No. 2014-027781-CA-01) in the Circuit Court of the

Eleventh Judicial Circuit, in and for Miami-Dade County, Florida (the “State Court”), by

counsel, hereby files this Motion to Extend Deadline to File Receiver’s Claims for Fees and

Costs (the “Motion”) seeking entry of an order extending the 30 day deadline to file claims for

fees and costs against the Debtors in this Court for an additional 30 days. In support of this

Motion, Receiver states the following:

                                           Background

         1.     The Court has jurisdiction over the instant matter pursuant to 28 U.S.C. § 1334.

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core matter pursuant to 28

U.S.C. § 157(b)(2). Predicates for the relief requested herein are 11 U.S.C. § 105, 345, 363, 364,

503(b), 1107, and 1108.




                                                 1
              Case 18-14506-LMI        Doc 306      Filed 03/04/19   Page 2 of 9



        2.     On October 29, 2014, the City of Miami filed a Complaint for Injunctive Relief

and Money Damages against Defendants, on behalf of itself and the citizens of the City of Miami

in order to enforce its City Code and protect the tenants residing within the Defendants’

properties (the “Receivership Properties”).

        3.     Thereafter, the City of Miami sought entry of a final judgment from the State

Court. An Order Granting Default Final Judgment was entered on June 4, 2015 and a Final

Judgment was entered on December 24, 2015 (collectively, the “Final Judgment”).

        4.     In connection therewith, the City of Miami sought appointment of a Receiver over

the Receivership Properties. At that time, the Receivership Properties had been plagued by years

of gross mismanagement.

        5.     Based upon the evidence provided to the State Court at a hearing held June 4,

2015, the State Court determined that the Receivership Properties were in serious disrepair and

threatened the health, safety, and welfare of the community.

        6.     On account of the State Court’s June 4, 2015 determinations, by orders dated June

4, 2015 and June 10, 2015 (together, the “Receivership Order”), the State Court appointed

Receiver as receiver regarding the Receivership Properties. Among other things, the

Receivership Order authorized Receiver to manage the Receivership Properties and to seek to

correct the various code violations.

        7.     The Receivership over the nine properties continued until Miami Beverly, LLC,

1336 NW 60, LLC, Reverend LLC, 13300 Alexandria Dr. Holdings, LLC, The Holdings at City,

LLC (collectively these entities are in consolidated bankruptcy lead case no. 18-14506 and are

referred as the “Debtors”) filed bankruptcy on April 17, 2018. In the bankruptcy, the Bankruptcy

Court entered its Agreed Order Granting, in Part, Amended Motion Pursuant to 11 U.S.C. §



                                                2
                Case 18-14506-LMI            Doc 306       Filed 03/04/19       Page 3 of 9



543(d)(1) to Excuse Receiver from Compliance with Turnover Requirement and to Establish

Powers and Duties of Receiver Nunc Pro Tunc to Petition Date (DE No. 78) excusing the

turnover of the eight properties by the Receiver and leaving her to manage the properties as

Custodian.

         8.      Certain of the Debtor Entities, Miami Beverly, LLC (title holder to 1250 NW 62

St, 1231 NW 61st, and 6040 NW 12th Avenue), 1336 NW 60, LLC title holder to 1335 NW 60

St. and 1341 NW 60 St.), and The Holdings at City LLC (title holder to 1710 NW 1 Ct.) sought

and obtained an Order (DE No. 195)1 of the Bankruptcy Court authorizing the sale of the six

properties and a subsequent Order Granting Debtors’ Emergency Motion for an Order Releasing

Certain Properties from Custodianship [ECF #78] in Order to Effectuate the Sale Pursuant to

Court’s Order Authorizing Sale of the Properties [ECF #198] (DE No. 227) that released the six

properties from the Custodianship and from all claims of the Receiver and her counsel with same

to attach to the proceeds from the sale.

         9.      Thereafter the City and each of the Defendants and their owners reached a Global

Settlement Agreement resolving all pending issues between them, including the Final Judgment,

which was subsequently approved by Order of the Bankruptcy Court (DE No. 284) (the

“Settlement Approval Order”). Pursuant to this Order, the Receiver turned over possession of

the property located at 1730 NW 1st Court to the custody and control of the Debtor and turned

over possession of the property located at 6820 NW 17th Avenue to the custody and control of

the City of Miami.




1 See Order Granting Joint Debtors’ Expedited Motion for Entry of Order (A) Authorizing Private Sale of Real
Properties Pursuant to 11 U.S.C. § 363, Free and Clear of all Liens, Claims, and Encumbrances; (B) Approving
Purchase and Sale Contract and Authorization to Execute Any and All Documents to Effectuate Closing of the Sale;
(C) Authorizing the Debtors to Assume and Assign Apartment Lease Contracts; (D) Approving Payment of
Compensation to Proposed Broker/Auctioneer Associated with Transaction; (E) Shortening Required Notice Period.

                                                       3
              Case 18-14506-LMI        Doc 306        Filed 03/04/19   Page 4 of 9



        10.   On February 4, 2019, the State Court entered an Order Granting Defendants’

Motion for Entry of Order (A) Approving Agreement with City of Miami; and (B) Releasing

Remaining Property; (C) Terminating Receivership, and (D) Directing Receiver to File Final

Report and Accounting (the “Termination Order”) approving the Global Settlement Agreement

with respect to the property located at 1558 NW 1st Avenue and releasing this property to the

possession of the owner. Attached as Exhibit “A” is a copy of the Termination Order. Pursuant

to the Termination Order, the Receiver has 60 days to file any claims she may have against the

non-debtor defendant, Holdings at City II, LLC.

                                       Relief Requested

        11.   The Settlement Approval Order allowed the Receiver 30 days, following entry of

the Termination Order, to file claims for fees and costs, to the extent applicable against the

Debtors. The Termination Order allowed the Receiver 60 days, following entry of the

Termination Order, to file claims for fees and costs, to the extent applicable against the non-

debtors related defendant. Because the operations of the properties since June 2015 were wholly

integrated and necessarily many of the claims are interrelated, the Receiver requests that the

Court extend the 30 day Bankruptcy Court ordered deadline to file claims for fees and costs

against the Debtors to the 60 days as permitted by the State Court Termination Order.

        12.   The Settlement Approval Order also contemplated that any claims for fee

enhancement against the Debtors may be determined by this Court, but to the extent the right

exists, the Receiver could seek to have any fee enhancement claim adjudicated by the State

Court. Because the State Court oversaw the receivership since June of 2015 and therefore has

familiarity with the facts and issues to be raised in any fee enhancement claim to be made by the

Receiver, the Receiver has determined it would be the best use of judicial resources to lodge



                                                  4
               Case 18-14506-LMI          Doc 306      Filed 03/04/19      Page 5 of 9



these claims in the State Court.2 Accordingly, by this Motion, the Receiver seeks authority from

this Court to lodge her fee enhancement claims against the Debtors in the State Court for

purposes of liquidation and not distribution. If a fee enhancement claim is awarded by the State

Court against the Debtors, the Receiver would return to this Court for payment of any claim

through the chapter 11 process.

         13.    The undersigned counsel certify that they attempted to contact counsel for the

Debtors and the equity security holder to seek their position on the instant matter but, to date,

have not received a reply.

        WHEREFORE, for reasons outlined above, Receiver respectfully requests entry of an

Order (i) extending the deadlines to file claims for fees and costs to a date which is 60 days after

the Termination Order, i.e., April 5, 2019; (ii) authorizing the Receiver to seek to have her fee

enhancement claims liquidated in the State Court and (3) granting any further or additional relief

this Court deems necessary or appropriate.

        Respectfully submitted on March 4, 2019.

                                                Messana, P.A.
                                                Counsel for Linda Leali, Receiver
                                                401 East Las Olas Boulevard, Suite 1400
                                                Fort Lauderdale, Florida 33301
                                                Telephone: (954) 712-7400
                                                Facsimile: (954) 712-7401
                                                Email: tmessana@messana-law.com

                                                /s/ Thomas M. Messana
                                                Thomas M. Messana
                                                Florida Bar No. 0991422
                                                Chris Broussard
                                                Florida Bar No. 0095894




2 For the avoidance of doubt, Receiver’s filed claims in the Bankruptcy Case will be adjudicated with the
Bankruptcy Court.

                                                   5
Case 18-14506-LMI    Doc 306   Filed 03/04/19   Page 6 of 9




                    Exhibit A 
Case 18-14506-LMI   Doc 306   Filed 03/04/19   Page 7 of 9
Case 18-14506-LMI   Doc 306   Filed 03/04/19   Page 8 of 9
Case 18-14506-LMI   Doc 306   Filed 03/04/19   Page 9 of 9
